DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-13 allowed.
3.	The closest relevant art is Kang (2007/0157819 A1) wherein Kang teaches a method for determining a degree of utilized capacity of a filter (Abstract) and the air treatment device comprising a fan (12) adapted to induce an air flow through filter (14), the method comprising the steps of: determining a total accumulated pollutant amount in the filter (step S10 in Fig. 3, paragraph 0011); and comparing the determined total accumulated pollutant amount to a reference pollutant amount to determine the degree of utilized capacity (step S20 in Fig. 3, paragraph 0011), reference pollutant amount is a pollutant amount present in said filter (see Fig. 5); wherein the total accumulated pollutant amount in the filter (14) is determined based on - data obtained from a sensor (see Fig. 4) arranged to measure a current pollutant concentration through the filter (14) (see flowchart in Fig. 7).  Kang shows in Fig. 5 that the reference pollutant amount is a pollutant amount obtained by a filter (14), or the value indicative of the air flow through the filter (14) is obtained by a current accumulated pollutant amount in the filter (14) (see paragraphs 0027 & 0028).  Kang teaches the value indicative of the air flow through filter (14) is obtained by the performance of a fan (12) (see flowchart in Fig. 7, paragraphs 0044-0047).  Kang teaches the value indicative of the air flow through said filter (14) is obtained by measuring the air flow (paragraphs 0014 & 0015).  Kang teaches the pollutant amount comprising at least one of dust amount or a particular matter concentration in the air (paragraph 0014).  Kang further teaches the estimated volume of processed air is estimated over a certain period of time by calculation of the current air flow through filter (14) and a length of period of time (paragraph 0015); the step of determining a remaining filter lifetime, wherein the determination of remaining life time is based on the assumption that current average pollutant concentration level remains substantially constant during the estimated remaining life time (see paragraphs 0050-0054).  Kang discloses an air contamination degree for air which enters the automobile from outside the automobile and does not disclose an ambient volume of air which is treated by a filter.
4.	Claims 1-13 of this instant patent application differ from the disclosure of Kang in that the method includes the steps of comparing a determined total accumulated pollutant amount in the filter to a reference pollutant amount to determine a degree of utilized capacity of the filter, and an ambient volume of air which is treated by a filter wherein an estimated volume of air is processed by the air treatment device and is estimated based on a value indicative of a current air flow through the filter.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 05, 2022